Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that “the method of claims 15-20 requires assembly by two separate coupling steps in addition to milling, respectfully the method of claims 15-20 is best classified in E04F21/16 rather than B24B3/00.  This is not found persuasive because the majority of the steps in the method of claim 15 pertain to various milling steps to form a blade.  Processes of milling are generally classified in B24b3/00.  Claim 1 in contrast pertains to the structure of the apparatus which are key components to the forming a proper joint.  The blade in claim 1 is not limited to a process.  For these reasons claim 1 should be classified in E04F21/16, while claim 15 pertains more to B24b3/00 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019 is being considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundman (US Patent 867,819).
Regarding claim 1 (Original), Grundman discloses a joint-forming apparatus, comprising:
a first smoothing plate (Figure 4; Item 9, down to the point where Item 1 and 9 come into contact.  At this point the plate becomes part of the blade); 
a second smoothing plate (Item 1) coupled with the first smoothing plate so as to form an interior angle and an exterior angle therewith; 
a first bracket (Item 8) extending between the first smoothing plate and the second smoothing plate so as to span a portion of the interior angle; 
a second bracket (other Item 8) extending between the first smoothing plate and the second smoothing plate so as to span a portion of the interior angle (the pair of Item 8 are attached to Item 12 which is attached to Items 9 and 1); 
a handle (Item 7) extending between the first bracket and the second bracket; and 
a blade (Item 3) extending along the exterior angle at a crest thereof.  

    PNG
    media_image1.png
    429
    797
    media_image1.png
    Greyscale

Examiner Annotated Drawing A
Regarding claim 2 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 1, wherein the blade extends from a nose preceding the first and second smoothing plates along the crest to a tail (Best shown in Figure 1, the blade is curved from the front to the rear.  Figure 4 is a sectional view showing the curved rear).  
Regarding claim 3 (Original), Grundman discloses joint-forming apparatus as set forth in claim 2, wherein the nose of the blade projects away from the first and second smoothing plates along a line coincident with the crest (Item 3 is at the corner of Items 9 and 1.  And extends down and faces away from both plates).  
Regarding claim 4 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 2, wherein the nose of the blade comprises a taper (best shown in Figure 1, curved portions in nose and tail).  
Regarding claim 5 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 2, wherein the blade further comprises first and second side surfaces extending between the nose and tail (Examiner Annotated Drawing A).  
Regarding claim 6 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 5, wherein the blade first side surface extends at an acute angle to the first smoothing plate and extends at a complimentary angle to the second smoothing plate (definition of acute is “Acute angles measure less than 90 degrees” .  The blade is parallel to the first plate and perpendicular to the second plate).  
Regarding claim 7 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 6, wherein the blade second extends at an acute angle to the second smoothing plate and extends at a complimentary angle to the first smoothing plate (Examiner Annotated Drawing A, angles 1 and 2).  
Regarding claim 8 (Original), Grundman discloses a joint-forming system, comprising: 
a first smoothing plate (Figure 4; Item 9, down to the point where Item 1 and 9 come into contact.  At this point the plate becomes part of the blade); 

a first bracket (Item 8) extending between the first smoothing plate and the second smoothing plate so as to span a portion of the interior angle; 
a second bracket (other Item 8) extending between the first smoothing plate and the second smoothing plate so as to span a portion of the interior angle (the pair of Item 8 are attached to Item 12 which is attached to Items 9 and 1); 
a handle (Item 7) extending between the first bracket and the second bracket; and 
a first blade (Item 3) configured to extend along the exterior angle at a crest thereof.  
Regarding claim 10 (Original), Grundman discloses the joint-forming system as set forth in claim 8, wherein the first blade is further configured such that a nose thereof precedes the first and second smoothing plates when the blade extends along the crest (best shown in Figure 1, the nose and tail bend up, making the blade the most forward part).  
Regarding claim 11 (Original), Grundman discloses the joint-forming system as set forth in claim 10, wherein the nose of the blade projects away from the first and second smoothing plates along a line coincident with the crest when the blade extends along the crest (Item 3 is at the corner of Items 9 and 1.  And extends down and faces away from both plates).   
Regarding claim 12 (Original), Grundman discloses the joint-forming system as set forth in claim 10, wherein the nose of the blade comprises a taper (best shown in Figure 1, curved portions in front and rear).  
Regarding claim 13 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 10, wherein the blade further comprises a tail and first and second side surfaces extending between the nose and the tail and the first side surface extends at an acute angle to the first smoothing plate and extends at a complimentary angle to the second smoothing plate definition of acute is “Acute angles measure less than 90 degrees”.  The blade is parallel to the first plate and perpendicular to the second plate).  
Regarding claim 14 (Original), Grundman discloses the joint-forming apparatus as set forth in claim 13, wherein the second side surface extends at an acute angle to the second smoothing plate and extends at a complimentary angle to the first smoothing plate (Examiner Annotated Drawing A, angles 1 and 2).  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grundman (US Patent 867,819) in view of Bontool (wayback NPL ; www.bontool.com/groovers).
Regarding claim 9 (Original), Grundman discloses the joint-forming system as set forth in claim 8.  Grundman fails to explicitly disclose a second blade configured to extend along the exterior angle at the crest and having dimensions different from dimensions of the first blade such that the first and second blades are interchangeable to form joints of different dimensions (Grundman teaches the blade being a formed part of the smoothing plates and the plates being detachable from the handle).  
Bontool teaches groovers that have a variety of blade (Bontool referred to as “bit”) sizes.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Grundman with multiple blades/curvatures as taught by Bontool.  Having multiple blade sizes would allow the user to choose the appropriate blade to give the desired radius to the concrete.  Further it has been held that mere duplication of the essential .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray - US 361,692.  Discloses a tool generally consistent with the claims.  Does not teach the first and second brackets as clear as Grundman.
Colburn – US855,044.  Discloses a tool generally consistent with the claims.  Does not teach the first and second smoothing plates being perpendicular to each other like the instant invention.
Liberman – US5,792,489. Particularly Fig 7.  Discloses a tool generally consistent with the claims.  Does a blade similar to that of the instant invention.  
Lawes – US2010/0236007  Discloses a tool generally consistent with the claims.  The essence of the invention is different than the instant application.  Structurally very similar.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723